DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 114 175.0, filed on 13th Jun 2018.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 18-28 and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US Patent/PGPub. No. 20110050550 (already of record)).


Regarding Claim 18, (New) Tsai et al. teach an arrangement ([0040], FIG. 1, i.e. OLED display panel) comprising:
a plurality of pixels ([0042], FIG. 3-4, i.e. pixel area 30),
wherein each pixel (i.e. please see above citation(s)) comprises at least two subpixels ([0042], FIG. 3-4, i.e. two OLEDs) of each color ([0049], FIG. 3-4 & 10, i.e. color sub-pixel R, B or G),
wherein each color (i.e. please see above citation(s)) is defined by a predefined target color location ([0043], FIG. 3-4, i.e. I1 < I and I2 < I … brightness of an OLED is proportional … I = I1 + I2),
wherein each subpixel (i.e. please see above citation(s)) comprises an optoelectronic component ([0042], FIG. 3-4, i.e. OLED) defined by a color location ([0049], FIG. 3-4 & 10, i.e. R, B or G), wherein the color locations of the optoelectronic components of each color (i.e. please see above citation(s)) is chosen ([0043], FIG. 3-4, i.e. I1 < I and I2 < I) such that during operation ([0042], FIG. 3-4, i.e. two separate current paths) of the optoelectronic components the predefined target color location is met ([0043], FIG. 3-4, i.e. I1 < I and I2 < I … I = I1 + I2) for each color (i.e. please see above citation(s)),
wherein the optoelectronic components for each color (i.e. please see above citation(s)) are of identical design ([0042], [0043], FIG. 3-4 & 10, i.e. D1 and D2 … two or more OLEDs in each OLED pixel); and
a controller ([0002], FIG. 1, i.e. data driver 200 … gate driver 300) configured to commonly control the optoelectronic components (i.e. please see above citation(s)) of a color ([0049], FIG. 3-4 & 10, i.e. color sub-pixel R, B or G).

Regarding Claim 19, (New) Tsai et al. teach the arrangement according to claim 18, wherein the controller (i.e. please see above citation(s)) is configured to charge the optoelectronic components of a color with the same current (i.e. alternative limitation(s) omitted) and/or the controller is configured to charge one of the optoelectronic components (i.e. please see above citation(s)) of a color ([0049], FIG. 3-4 & 10, i.e. color sub-pixel R, B or G) with a predefined rated current ([0043], FIG. 3-4, i.e. I1 < I) and the remaining optoelectronic components of this color with a higher current or a lower current ([0043], FIG. 3-4, i.e. I2 < I) as the predefined rated current (i.e. please see above citation(s)).

Regarding Claim 20, (New) Tsai et al. teach the arrangement according to claim 18, wherein the controller (i.e. please see above citation(s)) comprises three control lines ([0041], FIG. 3-4 & 10, i.e. two or more separate lines OVdd/OVss, Gn … gate lines, Dm … data lines), and wherein each control line (i.e. please see above citation(s)) is coupled to switch inputs of at least two switching transistors ([0042], FIG. 3-4 & 10, i.e. two TFTs, M1 and M2), each of which is connected to (FIG. 3-4 & 10, i.e. as shown by the figure(s)) one of the optoelectronic components (i.e. please see above citation(s)).

Regarding Claim 21, (New) Tsai et al. teach the arrangement according to claim 20, wherein the controller (i.e. please see above citation(s)) further comprises at least one control transistor ([0042], FIG. 3-4 & 10, i.e. switching element M3) connected in each case between a control line ([0042], FIG. 3-4 & 10, i.e. signal Vdata m) and the switch inputs ([0042], FIG. 3-4 & 10, i.e. gate, source, and drain) of the at least two switching transistors (i.e. please see above citation(s)) coupled to (FIG. 3-4 & 10, i.e. as shown by the figure(s)) the control line (i.e. please see above citation(s)).

Regarding Claim 22, (New) Tsai et al. teach the arrangement according to claim 20, wherein the controller (i.e. please see above citation(s)) comprises a storage capacitor ([0042], FIG. 3-4 & 10, i.e. storage capacitor C1, C2) connected between (FIG. 3-4 & 10, i.e. as shown by the figure(s)) the switch inputs of the at least two switching transistors (i.e. please see above citation(s)) and a reference potential line ([0042], FIG. 3-4 & 10, i.e. OVdd1/OVdd2).

Regarding Claim 23, (New) Tsai et al. teach the arrangement according to claim 20, wherein the controller (i.e. please see above citation(s)) comprises at least four switching transistors ([0042], FIG. 10, i.e. M1, M2, and two M3’s as shown by the figure(s)), two of which are configured to switch at the same control signal ([0042], FIG. 3-4 & 10, i.e. scan signal n) a predefined rated current ([0042], FIG. 3-4 & 10, i.e. Vdata m) and the other two are configured to switch a higher (i.e. alternative limitation(s) omitted) or lower current, respectively, than a predefined rated current ([0043], FIG. 3-4, i.e. I1 < I and I2 < I).

Regarding Claim 24, (New) Tsai et al. teach the arrangement according to claim 18, wherein the controller (i.e. please see above citation(s)) comprises a supply line (Supp) ([0041], FIG. 3-4 & 10, i.e. OVdd1/OVdd2) and a reference potential line (Gnd) ([0041], FIG. 3-4 & 10, i.e. OVss), wherein in each case one of at least two switching transistors ([0042], FIG. 3-4 & 10, i.e. M1/M2 and M3) is connected in series (FIG. 3-4 & 10, i.e. as shown by the figure(s)) with an optoelectronic component ([0042], FIG. 3-4 & 10, i.e. D1/D2) such that either the optoelectronic component (i.e. please see above citation(s)) is connected via (FIG. 3-4 & 10, i.e. as shown by the figure(s)) a switching transistor ([0042], FIG. 3-4 & 10, i.e. M1/M2) with the supply line (Supp) (i.e. please see above citation(s)) or the optoelectronic component is connected via a switching transistor with the reference potential line (Gnd) (i.e. alternative limitation(s) omitted).

Regarding Claim 25, (New) Tsai et al. teach the arrangement according to claim 18, wherein the controller (i.e. please see above citation(s)) is integrated in a backplane ([0002], FIG. 1-2, i.e. integrated onto a thin-film transistor (TFT) array), and wherein the optoelectronic components are arranged on contact pads ([0041], FIG. 3-4 & 10, i.e. OVdd1/OVdd2) of a surface ([0002], FIG. 1-2, i.e. display area 100) of the backplane (i.e. please see above citation(s)).

Regarding Claim 26, (New) Tsai et al. teach the arrangement according to claim 25, wherein at least some of the contact pads (i.e. please see above citation(s)) are connected with (FIG. 2-4 & 10, i.e. as shown by the figure(s)) switching transistors (i.e. please see above citation(s)).

 27, (New) Tsai et al. teach a backplane ([0002], FIG. 1, i.e. integrated onto a thin-film transistor (TFT) array) of the arrangement according to claim 18, the backplane comprising:
the plurality of pixels (i.e. please see above citation(s)) arranged in rows and columns ([0002], FIG. 1-2, i.e. rows and columns) defined by a position ([0002], FIG. 1-2, i.e. pixels 10) on the backplane (i.e. please see above citation(s)),
wherein each subpixel (i.e. please see above citation(s)) comprises at least one contact pad ([0002], FIG. 1-2, i.e. OVdd1/OVdd2) connected with (FIG. 1-4 & 10, i.e. as shown by the figure(s)) an optoelectronic component ([0042], [0043], FIG. 3-4 & 10, i.e. D1/D2).

Regarding Claim 28, (New) Tsai et al. teach the backplane according to claim 27, wherein the at least two subpixels of each color (i.e. please see above citation(s)) comprise at least two p-contact pads ([0046], FIG. 4-6, i.e. anodes, bottom terminals-negative OVss) configured to receive the optoelectronic component (i.e. please see above citation(s)) and at least one n-contact pad ([0046], FIG. 4-6, i.e. cathode, top terminals-positive OVdd) configured to electrical contact (FIG. 3-6 & 10, i.e. as shown by the figure(s)) the optoelectronic component (i.e. please see above citation(s)).

Regarding Claim 30, (New) Tsai et al. teach the backplane according to claim 27, wherein the controller (i.e. please see above citation(s)) is configured to provide an equal reference current ([0042], FIG. 3-4 & 10, i.e. Vdata) to the contact pads of the at least two subpixels of each color (i.e. please see above citation(s)).

Regarding Claim 31, (New) Tsai et al. teach the backplane according to claim 27, wherein the controller (i.e. please see above citation(s)) is designed to provide a first current ([0043], FIG. 3-4, i.e. I1) to a first contact pad ([0002], FIG. 1-2, i.e. OVdd1) of the subpixel and a second current ([0043], FIG. 3-4, i.e. I1 < I and I2 < I … brightness of an OLED is proportional … I = I1 + I2)to a second contact pad ([0002], FIG. 1-2, i.e. OVdd2) of the subpixel (i.e. please see above citation(s)).

Regarding Claim 32, (New) Tsai et al. teach a method for manufacturing ([0003], FIG. 1, i.e. method driving) a display ([0040], FIG. 1, i.e. OLED display panel) comprising a plurality of pixels ([0042], FIG. 3-4, i.e. pixel area 30), the method (i.e. please see above citation(s)) comprising:
providing a matrix ([0003], FIG. 1, i.e. active-matrix) with at least two subpixel surfaces ([0042], FIG. 3-4, i.e. two OLEDs) per color ([0049], FIG. 3-4 & 10, i.e. color sub-pixel R, B or G) of a pixel ([0042], FIG. 3-4, i.e. pixel area 30), wherein the color (i.e. please see above citation(s)) is defined by a predefined target color location ([0043], FIG. 3-4, i.e. I1 < I and I2 < I … brightness of an OLED is proportional … I = I1 + I2); and
assembling optoelectronic components ([0042], FIG. 3-4, i.e. OLED) defined by color locations ([0049], FIG. 3-4 & 10, i.e. R, B or G),
wherein each of the optoelectronic components (i.e. please see above citation(s)) is assembled on at least two of at least two subpixel surfaces ([0042], [0043], FIG. 3-4 & 10, i.e. D1 and D2 … two or more OLEDs in each OLED pixel) such that the predefined target color location is met ([0043], FIG. 3-4, i.e. I1 < I and I2 < I … I = I1 + I2) during operation of the two optoelectronic components, and
wherein each of the optoelectronic components for each subpixel (i.e. please see above citation(s)) is the same in design and/or material ([0042], [0043], FIG. 3-4 & 10, i.e. D1 and D2 … two or more OLEDs in each OLED pixel).

Regarding Claim 33, (New) the method according to claim 32, wherein assembling comprises selecting at least two optoelectronic components ([0042], [0043], FIG. 3-4 & 10, i.e. D1 and D2 … two or more OLEDs in each OLED pixel) from a plurality of optoelectronic components which is divisible in at least two groups ([0049], FIG. 3-4 & 10, i.e. R, B or G) and which each comprises a different color location ([0049], FIG. 3-4 & 10, i.e. color sub-pixels R, B or G).

Regarding Claim 34, (New) Tsai et al. teach the method according to claim 32,
wherein the at least two subpixel surfaces (i.e. please see above citation(s)) comprise at least two first contact pads ([0041], FIG. 3-4 & 10, i.e. OVdd1/OVdd2) and at least a second contact pad ([0041], FIG. 3-4 & 10, i.e. OVss), and
wherein assembling (i.e. please see above citation(s)) comprises:
placing and electrical connecting of a first optoelectronic component ([0042], [0043], FIG. 3-4 & 10, i.e. D1) on a first ([0041], FIG. 3-4 & 10, i.e. OVdd1) of the at least two first contact pads (i.e. please see above citation(s)), and
electrical connecting the first optoelectronic components (i.e. please see above citation(s)) and second optoelectronic components ([0042], [0043], FIG. 3-4 & 10, i.e. D2) with the at least one second contact pad (i.e. please see above citation(s)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

4.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Patent/PGPub. No. 20110050550 (already of record)) in view of OMORI et al. (US Patent/PGPub. No. 20190140144).

Regarding Claim 29, (New) Tsai et al. teach the backplane according to claim 28.
However, Tsai et al. do not explicitly teach the at least two p-contact pads are larger than the at least one n-contact pad.
In the same field of endeavor, OMORI et al. teach
the at least two p-contact pads ([0028], FIG. 2-3, i.e. first metal portion 11 … cathode) are larger than ([0028], FIG. 2-3, i.e. larger) the at least one n-contact pad ([0028], FIG. 2-3, i.e. second metal portion 12 … anode).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify Tsai et al. teaching of LED display comprising anodes and cathodes terminals with OMORI et al. teaching of LED display comprising anodes terminals larger than cathodes terminals to effectively improve heat resistance and dissipation by providing anodes terminals larger than cathodes terminals (OMORI et al.’s [0028]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) -3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VINH T LAM/Primary Examiner, Art Unit 2628